DETAILED ACTION

Response to Arguments
Applicant’s arguments in the Remarks, see page 14, second paragraph, filed on 04/07/2022, with respect to claim 20 have been fully considered and are persuasive.  The rejection of 20 has been withdrawn. 

Claim Objections
Regarding claims 25 and 32:
Claims 25 and 32 are objected to because of the following informalities:  typographical error. Specifically, recites “range 0% and 100%” which appear to contain a typo. Did the Applicant intend to claim “range of 0% to 100%. Appropriate correction is required.

Allowable Subject Matter
Claims 1-9, 11, 13, 14, 16, 17, and 20-35 allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 29:
The prior art does not teach or suggest either singularly or in combination the claimed, "packaging for initially containing the framed article, wherein when the framed article is contained within the packaging, the first sensor component is in proximity to the packaging and the display controller is programmed to not play the at least one digital video file, while the display controller and the first sensor component are configured such that spatial separation of the first sensor component relative to the packaging, due to removal of the framed article from the packaging, automatically signals the display controller to initiate the continuously-looping playback of at least one digital video file", in combination with the other recited claim features.

Regarding claims 30-32:
	Claims 30-32 depend on claim 29 and are found allowable for at least the same reason as discussed above.

Regarding claim 33:
The prior art does not teach or suggest either singularly or in combination the claimed, "a sensor that is operatively connected to the display controller and is configured to trigger the display controller to automatically initiate the continuously looping playback of the at least one digital video file in response to a sensed event that originates external to the framed article, wherein the sensed event is not a user command or input from a user control interface", in combination with the other recited claim features.

Regarding claims 34-35:
Claims 34-35 depend on claim 33 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
This application is in condition for allowance except for the following formal matters: 
see claim objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623